Order entered February 11, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01579-CV

            IN RE PIONEER NATURAL RESOURCES USA, INC., Relator

               Original Proceeding from the 101st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-19-05255

                                       ORDER
                       Before Justices Schenck, Reichek, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.




                                                  /s/   AMANDA L. REICHEK
                                                        JUSTICE